DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 2014/0328668) in view of Mizuyama et al. (US 4,347,451, hereinafter “Mizuyama”) and Kabil (JP 2010110025, English translation on file).

Regarding claim 1, Anthony discloses a gas turbine engine for use in an aircraft ([0001], [0005], [0068], [0076], [0087]), the engine (10, see fig. 1, [0044]) comprising:

a high pressure spool ([0047]) including a compressor rotor (13), a high pressure turbine rotor (16), and a high pressure drive shaft (“interconnecting shaft”, [0047]) extending along the axis (X) and rotationally coupling the compressor rotor (13) to receive driven rotation from the high pressure turbine rotor (16), and 
an electric device (see coupling system “C” in fig. 1, [0048-0052]) including a stator (33, [0051]) having an annular core (see fig. 2), a rotor (30) rotationally coupled to the low pressure drive shaft (inner shaft connecting “12” and “18”, see fig. 1) and disposed about the stator (33) in electromagnetic communication ([0051]).


    PNG
    media_image1.png
    414
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    352
    media_image2.png
    Greyscale

Anthony does not disclose a microchannel cooling system arranged radially inward of the stator in thermal communication with the annular core to pass coolant for removing heat from the stator, the microchannel cooling system including a housing and a network of micropassageways within the housing, the housing abutting a radially inner side of the stator.

However, Mizuyama teaches a channel cooling system (see fig. 3, col. 3, lines 20-68, col. 5, lines 1-43) arranged radially inward (see cooling flow arrows, in particular the ones on “77”) of the stator (28) in thermal communication with the annular core (128) to pass coolant for removing heat (col. 5, lines 27-68, col. 6, lines 1-15) from the stator (28), the cooling system including a housing (41) and a network of passageways (77) within the housing (41), the housing (41) abutting a radially inner side (see fig. 3) of the stator (28).

    PNG
    media_image3.png
    350
    464
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Anthony’s gas turbine engine, the claimed arrangement, in order to provide a cooling system that sufficiently serves the purpose even for a large capacity dynamoelectric machine, and offering the advantage of simplifying the construction of the dynamoelectric machine and reducing its manufacturing cost, as taught by Mizuyama (col. 2, lines 29-49).
Anthony in view of Mizuyama does not disclose that the channel cooling system comprises specifically microchannels/micropassageways.

However, Kabil teaches a stator cooling system comprising microchannels/micropassageways ([0006-0010]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama, the cooling 

Regarding claim 3, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 1. Anthony does not disclose micropassageways which include inlet passageways for receiving coolant and outlet passageways for discharging heated coolant.  

However, Kabil further discloses micropassageways ([0009]) which include inlet passageway (50a) for receiving coolant and outlet passageway (50b) for discharging heated coolant ([0009]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, micropassageways which include inlet passageways for receiving coolant and outlet passageways for discharging heated coolant, in order to increase the amount of heat transfer per unit volume from the stator core to the frame, improving the heat exchange performance and providing higher cooling efficiency, as taught by Kabil ([0009-0010]).

Regarding claim 4, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 3. Anthony does not disclose wherein each inlet passageway is connected with at least one of the outlet passageways by at least one transfer section to pass coolant in thermal communication with the annular core.  
However, Mizuyama further discloses (see fig. 3) inlet passageways (holes “36” below each “37”) connected with at least one of the outlet passageways (openings of “77” and/or elements “38”) by at least one transfer section (30) to pass coolant (see cooling flow arrows) in thermal communication with the annular core (128).  

Regarding claim 5, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 3. Anthony does not disclose that the inlet and outlet passageways are arranged in alternating sequence in the circumferential direction. 

However, Mizuyama teaches (col. 3, lines 10-54) a stator cooling system comprising inlet (37) and outlet (38) passageways arranged in alternating sequence (see fig. 3) in the circumferential direction (see fig. 3, col. 3, lines 45-54).

    PNG
    media_image4.png
    359
    469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, the claimed arrangement, in order to provide a cooling system that sufficiently serves the purpose even for a large capacity dynamoelectric machine, and offering the advantage of simplifying the construction of the dynamoelectric machine and reducing its manufacturing cost, as taught by Mizuyama (col. 2, lines 

Regarding claim 6, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 1. Anthony further discloses that the stator (43, see fig. below) includes electrical windings (44) disposed radially outward of the annular core (see fig. below). 

    PNG
    media_image5.png
    302
    313
    media_image5.png
    Greyscale

Examiner’s Note: Anthony discloses two possible arrangements for the stator: the one shown in fig. 2 (outer stator) and the one shown in fig. 3 (inner stator), and both are interchangeable and suitable to be used as the coupling system (recited “electric device”) for the gas turbine engine ([0049-0053]).

Regarding claim 7, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 1. Anthony further discloses that the rotor (40, see fig. 3 above) includes a magnet (41) arranged radially outward of the stator (43) and separated therefrom by an air gap (there is at least one air gap, between “44” and “42” and/or between “42” and “41”).  

Regarding claim 8, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 1. Anthony further discloses that there is air (see A & B arrows in fig. 1, [0045]) entering the device which is received by the fan (12), but does not disclose that it is used as coolant for the stator.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, to use the air received from the fan as a coolant for the stator, in order to provide a cooling system that sufficiently serves the purpose even for a large capacity dynamoelectric machine, as taught by Mizuyama (col. 2, lines 29-49).

Regarding claim 9, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 1. Anthony further discloses that the electric device (“coupling system”, [0048-0052]) is one of an electric motor, an electric generator, and an electric motor-generator ([0009], [0020], [0027], [0068]).  

Regarding claim 10, Anthony discloses a gas turbine engine for use in an aircraft ([0001], [0005], [0068], [0076], [0087]), the engine (10, see fig. 1, [0044]) comprising:
a low pressure spool ([0047]) including a fan (12) arranged at a forward end of the engine, a low pressure turbine rotor (18) arranged at an aft end of the engine, a low pressure drive shaft (“interconnecting shaft”, [0047]) extending along an axis (X) and rotationally coupling the fan (12) to receive driven rotation from the low pressure turbine rotor (18), 
an electric device (see coupling system “C” in fig. 1, [0048-0052]) including a stator (33, [0051]) having an annular core (see fig. 2), a rotor (30) rotationally coupled to the low pressure drive shaft (inner shaft connecting “12” and “18”, see fig. 1) and disposed about the stator (33) in electromagnetic communication ([0051]).

    PNG
    media_image1.png
    414
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    352
    media_image2.png
    Greyscale

Anthony does not disclose a microchannel cooling system arranged radially inward of the stator in thermal communication with the annular core to pass coolant for removing heat from the stator, the microchannel cooling system including a housing and a network of micropassageways within the housing, the housing abutting a radially inner side of the stator.

However, Mizuyama teaches a channel cooling system (see fig. 3, col. 3, lines 20-68, col. 5, lines 1-43) arranged radially inward (see cooling flow arrows, in particular the ones on “77”) of the stator (28) in thermal communication with the annular core (128) to pass coolant for removing heat (col. 5, lines 27-68, col. 6, lines 1-15) from the stator (28), the cooling system including a housing (41) and a network 

    PNG
    media_image3.png
    350
    464
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Anthony’s gas turbine engine, the claimed arrangement, in order to provide a cooling system that sufficiently serves the purpose even for a large capacity dynamoelectric machine, and offering the advantage of simplifying the construction of the dynamoelectric machine and reducing its manufacturing cost, as taught by Mizuyama (col. 2, lines 29-49).
Anthony in view of Mizuyama does not disclose that the channel cooling system comprises specifically microchannels/micropassageways.

However, Kabil teaches a stator cooling system comprising microchannels/micropassageways ([0006-0010]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama, the cooling system to comprise microchannels/micropassageways, in order to increase the amount of heat transfer 

Regarding claim 12, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 10. Anthony does not disclose micropassageways which include inlet passageways for receiving coolant and outlet passageways for discharging heated coolant. 
 
However, Kabil further discloses micropassageways ([0009]) which include inlet passageway (50a) for receiving coolant and outlet passageway (50b) for discharging heated coolant ([0009]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, micropassageways which include inlet passageways for receiving coolant and outlet passageways for discharging heated coolant, in order to increase the amount of heat transfer per unit volume from the stator core to the frame, improving the heat exchange performance and providing higher cooling efficiency, as taught by Kabil ([0009-0010]).

Regarding claim 13, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 12. Anthony does not disclose wherein each inlet passageway is connected with at least one of the outlet passageways by at least one transfer section to pass coolant in thermal communication with the annular core.  
However, Mizuyama further discloses (see fig. 3) inlet passageways (holes “36” below each “37”) connected with at least one of the outlet passageways (openings of “77” and/or elements “38”) by at least one transfer section (30) to pass coolant (see cooling flow arrows) in thermal communication with the annular core (128).  


Regarding claim 14, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 13. Anthony does not disclose that the inlet and outlet passageways are arranged in alternating sequence in the circumferential direction. 

However, Mizuyama teaches (col. 3, lines 10-54) a stator cooling system comprising inlet (37) and outlet (38) passageways arranged in alternating sequence (see fig. 3) in the circumferential direction (see fig. 3, col. 3, lines 45-54).

    PNG
    media_image4.png
    359
    469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, the inlet and outlet passageways arranged in alternating sequence in the circumferential direction, in order to cool the stator and rotor, enabling an air cooling system to sufficiently serve the purpose even for a 

Regarding claim 15, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 10. Anthony further discloses that the stator (43, see fig. 3) includes electrical windings (44) disposed radially outward of the annular core (see fig. 3). 

    PNG
    media_image6.png
    371
    292
    media_image6.png
    Greyscale

Examiner’s Note: Anthony discloses two possible arrangements for the stator: the one shown in fig. 2 (outer stator) and the one shown in fig. 3 (inner stator), and both are interchangeable and suitable to be used as the coupling system (recited “electric device”) for the gas turbine engine ([0049-0053]).

Regarding claim 16, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 10. Anthony further discloses that the rotor (40, see fig. 3 above) includes a magnet (41) arranged radially outward of the stator (43) and separated therefrom by an air gap (there is at least one air gap, between “44” and “42” and/or between “42” and “41”).  

Regarding claim 17, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 10. Anthony further discloses that there is air (see A & B arrows in fig. 1, [0045]) entering the device which is received by the fan (12), but does not disclose that it is used as coolant for the stator.

However, Mizuyama further discloses air received from a fan (37) which is used as a coolant for the stator (col. 3, lines 47-54).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, to use the air received from the fan as a coolant for the stator, in order to provide a cooling system that sufficiently serves the purpose even for a large capacity dynamoelectric machine, as taught by Mizuyama (col. 2, lines 29-49).

Regarding claim 18, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 10. Anthony further discloses that the electric device (“coupling system”, [0048-0052]) is one of an electric motor, an electric generator, and an electric motor-generator ([0009], [0020], [0027], [0068]).  

Regarding claim 19, Anthony discloses an electrical device (see coupling system “C” in fig. 1, [0048-0052], shown in detail in fig. 2) of gas turbine engine ([0001]), the electric device (see fig. 2) comprising:
a stator (33, [0051]) having an annular core (see fig. 2),
a rotor (30) rotationally coupled to a shaft (inner shaft connecting “12” and “18”, see fig. 1) and disposed about the stator (33) in electromagnetic communication ([0051]).

Anthony does not disclose a microchannel cooling system arranged radially inward of the stator in thermal communication with the annular core to pass coolant for removing heat from the stator, the 

However, Mizuyama teaches a channel cooling system (see fig. 3, col. 3, lines 20-68, col. 5, lines 1-43) arranged radially inward (see cooling flow arrows, in particular the ones on “77”) of the stator (28) in thermal communication with the annular core (128) to pass coolant for removing heat (col. 5, lines 27-68, col. 6, lines 1-15) from the stator (28), the cooling system including a housing (41) and a network of passageways (77) within the housing (41), the housing (41) abutting a radially inner side (see fig. 3) of the stator (28).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Anthony’s gas turbine engine, the claimed arrangement, in order to provide a cooling system that sufficiently serves the purpose even for a large capacity dynamoelectric machine, and offering the advantage of simplifying the construction of the dynamoelectric machine and reducing its manufacturing cost, as taught by Mizuyama (col. 2, lines 29-49).
Anthony in view of Mizuyama does not disclose that the channel cooling system comprises specifically microchannels/micropassageways.

However, Kabil teaches a stator cooling system comprising microchannels ([0006-0010]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama, the cooling system to comprise micro-channels, in order to increase the amount of heat transfer per unit volume from the stator core to the frame, improving the heat exchange performance and providing higher cooling efficiency, as taught by Kabil ([0010]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 2014/0328668) in view of Mizuyama (US 4,347,451) and Kabil (JP 2010110025), as applied to claim 20 rejection, and further in view of Shoykhet et al. (US 2014/0265666, hereinafter “Shoykhet”).

Regarding claim 20, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 5, wherein the inlet and outlet passageways extend axially, wherein the micropassageways further include a circumferentially extending first header passageway with which an axially terminal end of each outlet passageway connects and a circumferentially extending second header passageway with which an axially terminal end of each inlet passageway connects, and wherein the at least one transfer section extends circumferentially between at least one outlet passageway and inlet passageway.

However, Shoykhet teaches ([0059], see fig. 8) a microchannel cooling system comprising inlet and outlet passageways which extend axially (see annotated fig. 8).

    PNG
    media_image7.png
    291
    451
    media_image7.png
    Greyscale


Furthermore, Shoykhet discloses ([0097], see fig. 28) micropassageways (2808) including a circumferentially extending first header passageway (2806) with which an axially terminal end of each outlet passageway (2818 and/or 2822) connects and a circumferentially extending second header passageway (2804) with which an axially terminal end of each inlet passageway (2820) connects, and 

    PNG
    media_image8.png
    607
    493
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, the claimed arrangement, in order to integrate a highly efficient heat exchanger into the stator core, as taught by Shoykhet ([0007-0008]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 2014/0328668) in view of Mizuyama (US 4,347,451) and Kabil (JP 2010110025), as applied to claims 1 and 10 rejections, and further in view of Anthony (US 2013/0020888, hereinafter “Anthony ‘888”).
Regarding claim 21, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 1, but does not disclose that the electric device is positioned between the fan and the compressor rotor.
However Anthony ‘888 teaches ([0039-0042], see fig. 1) having an electric device (“electric machine”, [0041]) positioned (inside “14”, see fig. 1) between the fan (13) and the compressor rotor (17).

    PNG
    media_image9.png
    341
    540
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, the claimed arrangement, in order to counteract the magnetic forces, as taught by Anthony ‘888 ([0020]).

Regarding claim 22, Anthony in view of Mizuyama and Kabil discloses the gas turbine engine of claim 10, but does not disclose that the fan is arranged at a forward end of the engine forward of a compressor rotor, and wherein the electric device is positioned between the fan and the compressor rotor.


    PNG
    media_image9.png
    341
    540
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the gas turbine engine of Anthony in view of Mizuyama and Kabil, the claimed arrangement, in order to counteract the magnetic forces, as taught by Anthony ‘888 ([0020]).
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 9:30 AM - 6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834